DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 8/22/2022.
Claims 1-7, 9-10 and 12 are pending.
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. §103
 
No arguments have been provided for the rejections to independent claims 1 and 10. 
Applicant argues that claim 4 recites that an electric field of 5001 volts per centimeter to 25000 volts per centimeter is recited and Rickard teaches an electric field of 5000 volts per centimeter or less, the claimed subject matter begins at 5001 volts per centimeter and thus above Rickard's limit. They argue that in case of KSR Int'l Co. v. Tele flex, Inc., 82 U.S.P.Q, 2d 1385 (U.S. 2007), the court discussed that reasons, such as design incentives and market forces, can prompt a person to make a predictable variation upon existing products. The Applicant has asserted that Rickard does not provide an incentive for higher voltages per centimeter than that described, The electric field strength of the present invention performs a different function than those shown in Rickard - maximize the effectiveness of the electric field in aqueous humor while minimizing the impact on surrounding tissue- and are thus not a design choice, Inre Gal, 980 F.2d 717, 25 U.S 2d 1076 (Fed. Cir. 1992) (finding of "obvious design choice" precluded where the claimed structure and the function it performs are different from the prior art). However, a technician assembling a medical device, and related components is not by itself enough to find an obvious design choice, Ex parte Chicago Rawhide Mfg. Co., 223 U.S.P.Q. 351, 353 (Bd. Pat. App. & Int. 1984) and MPEP §2144.04 (VI)(C).
Similarly with regards to claim 5 applicant argues that Rickard teaches 500 volts or less and 10 microamps or less. The claimed subject matter begins at 10 microamps and may increase to 25 microamps applied for 50 to 2700 microseconds. With regards to claim 6 applicant argues that Rickard teaches size less than a dime and the claimed subject matter begins at a width of 13 millimeters on a radius of curvature of 12 millimeters. They argue that a dime though has its fixed width of 17.9 mm and a dime is also flat on its two faces and thus has a radius of curvature of zero for those faces. The Applicant has asserted that Rickard does not provide an incentive for a smaller enclosure than that described. The size of the present invention performs a different function than those shown in Rickard fit upon the curvature of an eye- and are thus not a design choice. Similar arguments have been provided for independent claim 12.
The examiner respectfully disagrees with applicant’s arguments. Rickard in view of Avery OR Ostermeier teaches a device as claimed in claim 1 as provided in the non- final rejection mailed on 2/22/2022 and reiterated below. 
With regards to claim 4, Rickard in view of Avery OR Ostermeier teaches a device as claimed in claim 1 and Rickard further teaches that the electrodes have a mutual spacing of less than 1 mm (i.e. less than 1000 microns e.g. [0037]) and an electric field of 500-5000 volts per centimeter (e.g. [0026]). While they do not specifically teach that the electric fired strength is 5001 volts per centimeter to 25000 volts per centimeter, the claim was rejected in view of In Re Aller and/or Titanium Metals Corp. of America v. Banner 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Please see MPEP 2144.05) which state that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The claims were rejected under 35 U.S.C. 103 since the general conditions were disclosed by Rickard in view of Avery OR Otsermeier as discussed in claim 1 and 4 and since the claimed ranges or amounts do not overlap with the prior art but are close and therefore it is not inventive to discover the optimum or workable ranges by routine experimentation. Therefore the rejection is maintained. 
 Similarly with regard to claim 5, in view of Avery OR Ostermeier teaches a device as claimed in claim 1 and Rickard further teaches that the said controller dispenses through said output circuit a pulsed (e.g. [0025]) voltage from 1 volt to 500 volts (i.e. 50-500 V, e.g. [0026]) and a current from 1-10 microamps (e.g. [0026]), they do not specifically teach a current from 10 microamps to 25 milliamps for a duration of application from 50 microseconds to 2700 microseconds. The claim was rejected in view of in Re Aller and/or Titanium Metals Corp. of America v. Banner 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Please see MPEP 2144.05) which state that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The claims were rejected under 35 U.S.C. 103 since the general conditions were disclosed as discussed in claim 1 and 5 and since the claimed ranges or amounts do not overlap with the prior art but are close and therefore it is not inventive to discover the optimum or workable ranges by routine experimentation. Therefore the rejection is maintained. 
 Further with regards to claim 6, Rickard in view of Avery OR Ostermeier teaches a device as claimed in claim 1 and Rickard teaches that the housing of the device is disc shaped, conforms to the curvature of the eye and the size of the stimulation device is small - less than the size of a dime and is placed in the eye under the conjunctiva near the limbus (e.g. [0039]). Rickard in view of Avery OR Ostermeier teaches that the housing is concave. They do not specifically teach that the said enclosure has a width no more than 13 millimeters and a radius of curvature no less than 12 millimeters.
The claim was rejected in view of In Re Aller and/or Titanium Metals Corp. of America v. Banner 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Please see MPEP 2144.05) which state that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The claims were rejected under 35 U.S.C. 103 since the general conditions were disclosed as discussed in claim 1 and 6 and since the claimed ranges or amounts do not overlap with the prior art but are close  and therefore it is not inventive to discover the optimum or workable ranges by routine experimentation. While applicant argues that the size of the present invention and its electrical properties perform a different function than those shown in Rickard, there is no additional limitation to preclude the teachings of Rickard in view of Avery OR Ostermeier. Therefore the rejection is maintained. 
Thus for the reasons discussed above, the rejection of independent claim 12 is also maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rickard (U.S. Patent Application Publication Number: US 2011/0022118 A1, hereinafter “Rickard”- PREVIOUSLY CITED) in view of Avery et al (U.S. Patent Number: US 5725493, hereinafter “Avery”- PREVIOUSLY CITED) OR Ostermeier et al (U.S. Patent Application Publication Number: US 20171/0127941 A1, hereinafter “Ostermeier”- PREVIOUSLY CITED).
Regarding claim 1, Rickard teaches an electrolysis device (e.g. 300 Fig.3), comprising:
at least two electrodes (e.g. 200 Fig 3), said at least two electrodes having a sharp tip (e.g. [0024]), said tip being a narrow pin (as seen in Figs. 3 and 4), each of said at least two electrodes having a width and a length perpendicular to the width wherein said electrodes have a mutual spacing from twelve percent of the length to four hundred percent of the length and each of said electrodes having a lead opposite said tip (e.g. Figs. 2-4 show leads connected to said electrodes, [0024],[0026], Rickard teaches that the length of the electrodes is ideally 3mm or less (but up to 13 mm) and that the spacing between the electrodes is  less than 1 mm and therefore when calculated if the electrode is 3mm in length, a mutual spacing of twelve percent to four hundred percent of the length would be  would be 0.36mm to 12 mm and therefore a mutual spacing of 1mm or less is within the range as claimed.) 
a controller (e.g. 305 Fig 3) in electrical communication with said at least two electrodes (via the leads as seen in Fig.3,4), said controller having an output circuit (e.g. 320 Fig 3) in communication to said at least two electrodes (e.g. 200 Fig. 3), and a transmission module (e.g. 330 Fig 3) receiving external communications;
a power source (e.g. 310 Fig 3) in communication with said controller (e.g. 305 Fig 3), wherein said controller metes power into said leads and thus to said at least two electrodes; 
a recharge circuit (e.g. 315 Fig 3) adapted to receive an external signal and generate electrical power for said power source; and,
an enclosure (e.g. Fig 4, [0039]) containing said controller, said power source, said output circuit, and said recharge circuit within it; wherein said enclosure is adapted to install upon a sclera of a mammalian eye and said at least two electrodes are adapted to enter an anterior chamber of a mammalian eye (e.g. [0039], Fig 2, Note: The enclosure is small and is inserted in the eye (under the conjunctiva near the limbus) and the language after “adapted to” is intended use since the claim as recited directed to a device).
Rickard teaches that the housing of the device is disc shaped and conforms to the curvature of the eye (e.g. [0039] Fig. 4) which is concave. However, Rickard does not specifically teach that the housing is concave. Avery teaches an eye implant that comprises a concave housing (e.g. Figs.2, 6 that conforms to the shape of the eyeball (e.g. Col. 4 lines 62-64, col. 6 lines 12-13). Ostermeier is another teaching of an eye implant that comprises a concave housing (e.g. [0016], [0039]) to conform with the curvature of the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the housing as taught by Rickard to be concave as taught by Avery or Ostermeier in order to provide the predictable results of easily implanting the device into the eye and improving safety of the device.
Regarding claim 2, Rickard in view of Avery or Ostermeier teaches the invention as claimed and Rickard further teaches the said recharge circuit receiving a signal from said transmission module then converting the signal into electrical power for delivery to said power source (e.g. [0030], [0032]).
Regarding claim 3, Rickard in view of Avery or Ostermeier teaches the invention as claimed and Rickard further teaches said power source is one of a battery, a rechargeable battery, and a photocell in communication with a capacitor (e.g. [0029]).  
Regarding claim 4, Rickard in view of Avery or Ostermeier teaches the invention as claimed and Rickard further teaches said at least two electrodes have a mutual spacing of less than 1 mm (i.e. less than 1000 microns [0037]) and an electric field strength of 500-5000 volts per centimeter (e.g. [0026]). They do not teach the specific ranges for the mutual spacing is 100 microns to 900 microns and the electric field strength is 5001 volts per centimeter to 25,000 volts per centimeter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Rickard in view of Avery or Ostermeier with a specific spacing range of 100 microns to 900 microns and an electric field strength is 5001 volts per centimeter to 25,000 volts per centimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 5, Rickard in view of Avery or Ostermeier teaches the invention as claimed and Rickard further teaches that the said controller dispenses through said output circuit a pulsed (e.g. [0025]) voltage from 1 volt to 500 volts (i.e. 50-500 V, e.g. [0026]) and a current from 1-10 microamps (e.g. [0026]), they do not specifically teach a current from 10 microamps to 25 milliamps for a duration of application from 50 microseconds to 2700 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Rickard in view of Avery or Ostermeier with the claimed current ranges and timing from 10 microamps to 25 milliamps for a time of application from 50 microseconds to 2700 microseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 6, Rickard in view of Avery or Ostermeier teaches the invention as claimed and Rickard further teaches that the size of the stimulation device is small - less than the size of a dime and is placed in the eye under the conjunctiva near the limbus (e.g. [0039]), they do not specifically teach that the said enclosure has a width no more than 13 millimeters and a radius of curvature no less than 12 millimeters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Rickard in view of Avery or Ostermeier with the enclosure having a width no more than 13 millimeters and a radius of curvature no less than 12 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). 
Regarding claim 9, Rickard in view of Avery or Ostermeier teaches the invention as claimed and Rickard further teaches a pressure sensor (e.g. 325 Fig 3) located within said enclosure (e.g. [0039]); said controller receiving input from said pressure sensor (e.g. [0032]).
Regarding claim 10, Rickard teaches a device (e.g. 300 Fig.3, [0027] - [0031]) causing electrolysis of aqueous humor, said device comprising: 
a power source (e.g. 310 Fig.3); 
a controller (e.g. 305 Fig.3) in electrical communication with said power source (e.g. 310 Fig.3), said controller having an output circuit (e.g. 320 Fig.3) and a transmission module (e.g. 330 Fig.3) receiving external communications; 
at least two cylindrical slender electrodes (e.g. 200 Fig 3), said at least two electrodes having a sharp beveled tip (e.g. [0024]), each of said at least two electrodes having a widthCM/Reynard29 DN:1006CIP PAT. APP.06/30/2020and a length perpendicular to the width wherein said electrodes have a mutual spacing from twelve percent of the length to four hundred percent of the length (e.g. [0024],[0026], Rickard teaches that the length of the electrodes is ideally 3mm or less (but up to 13 mm) and that the spacing between the electrodes is  less than 1 mm and therefore when calculated if the electrode is 3mm in length, a mutual spacing of twelve percent to four hundred percent of the length would be  would be 0.36mm to 12 mm and therefore a mutual spacing of 1mm or less is within the range as claimed.); 
said output circuit (e.g. 320 Fig.3) of said controller (e.g. 305 Fig.3) being in electrical communication with said at least two electrodes (i.e. via the wires), said controller meting electrical power to said at least two electrodes (e.g. [0028], [0031]); 
a recharge circuit (e.g. 315 Fig.3) adapted to receive an external signal and generate electrical power to replenish said power source (e.g. [0030]); and, 
an enclosure (e.g. 400 Fig.4) containing said controller, said power source, said output circuit, and said recharge circuit therein.  Rickard teaches that the housing of the device is disc shaped and conforms to the curvature of the eye (e.g. [0039] Fig. 4) which is concave. However, Rickard does not specifically teach that the housing is concave. Avery teaches an eye implant that comprises a concave housing (e.g. Figs.2, 6 that conforms to the shape of the eyeball (e.g. Col. 4 lines 62-64, col. 6 lines 12-13). Ostermeier is another teaching of an eye implant that comprises a concave housing (e.g. [0016], [0039]) to conform with the curvature of the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the housing as taught by Rickard to be concave as taught by Avery or Ostermeier in order to provide the predictable results of easily implanting the device and improving safety of the device.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rickard (U.S. Patent Application Publication Number: US 2011/0022118 A1, hereinafter “Rickard” - PREVIOUSLY CITED) in view of Avery et al (U.S. Patent Number: US 5725493, hereinafter “Avery” - PREVIOUSLY CITED) OR Ostermeier et al (U.S. Patent Application Publication Number: US 20171/0127941 A1, hereinafter “Ostermeier” - PREVIOUSLY CITED) and further in view of Chow (U.S. Patent Number: US 5024223, hereinafter “Chow” - PREVIOUSLY CITED).
Regarding claim 7, Rickard in view of Avery or Ostermeier teaches the invention as claimed except for the electrodes being one of nickel titanium, brass, nickel, aluminum, tantalum, stainless steel, and graphite. Chow teaches an implantable retina device wherein the electrode layer of the device is made of aluminum (e.g. Claim1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrodes of Rickard in view of Avery or Ostermeier to be made of aluminum as taught by Chow in order to provide the predictable results of improving biocompatibility of the implant. 
Regarding claim 12, Rickard teaches an electrolysis device (e.g. 300 Fig.3, [0027] - [0031]), comprising: 
at least two electrodes (e.g. 200 Fig 3), each of said at least two electrodes having a sharp tip (e.g. [0024]), each of said at least two electrodes having a width and a length perpendicular to the width and each of said electrodes having a lead opposite said tip (e.g. Figs. 2-4 show leads connected to said electrodes; 
said at least two electrodes have a mutual spacing of 100 microns to 1000 microns (e.g. [0024], [0037] i.e. less than 1 mm (less than equal to 1000 microns));
 a controller (e.g. 305 Fig 3) receiving said leads, said controller having an output circuit (e.g. 320 Fig 3) in communication with said leads to said at least two electrodes (e.g. 200 Fig 3); 
said controller (e.g. 305 Fig 3) receiving input from a pressure sensor (e.g. 325 Fig 3) and receiving external communications through a transmission module (e.g. 330 Fig 3); CM/Reynard30 DN:1006 
CIP PAT. APP. 06/30/2020a power source (e.g. 310 Fig 3) in communication with said controller, wherein said controller metes power into said leads (e.g. [0028], [0031]) and thus to said at least two electrodes (e.g. 200 Fig 3), wherein said power source is one of a battery, a rechargeable battery, and a photocell in communication with a capacitor (e.g. [0029]); 
a recharge circuit (e.g. 315 Fig.3) adapted to receive an external signal through said transmission module (e.g. 330 Fig.3) and to convert the signal into electrical power for delivery to said power source (e.g. [0030]); 
an enclosure (e.g. 400 Fig.4) having said controller, said pressure sensor, said power source, said output circuit, and said recharge circuit within it; 
said controller dispenses through said output circuit a voltage from 1 volt to 500 volts (i.e. 50-500 V, e.g. [0026]) and a current from 1-10 microamps (e.g. [0026]) 
wherein said enclosure is adapted to install upon the sclera of a mammalian eye and said at least two electrodes are adapted to enter the anterior chamber of a mammalian eye (e.g. [0039], Fig 2, Note: The enclosure is small and is inserted in the eye (under the conjunctiva near the limbus) and the language after “adapted to” is intended use since the claim as recited directed to a device).
Rickard does teach that the housing of the device is disc shaped  and as small as a dime and conforms to the curvature of the eye (e.g. [0039] Fig. 4) which is concave but not specifically teach a concave enclosure said enclosure having a width no more than 13 millimeters and a radius of curvature no less than 12 millimeters, or that the current range is from 10 microamps to 25 milliamps for a duration of 50 microseconds to 2700 microseconds;  and, while they do teach an electric field strength of 500 volts per centimeter to 5,000 volts per centimeter (e.g. [0027]), they do not teach an electric field strength of 5001 volts per centimeter to 25,000 volts per centimeter. Rickard also does not teach that said at least two electrodes being one of nickel titanium, brass, nickel, aluminum, tantalum, stainless steel, and graphite. 
Avery teaches an eye implant that comprises a concave housing (e.g. Figs.2, 6 that conforms to the shape of the eyeball (e.g. Col. 4 lines 62-64, col. 6 lines 12-13). Ostermeier is another teaching of an eye implant that comprises a concave housing (e.g. [0016], [0039]) to conform with the curvature of the eye. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the housing as taught by Rickard to be concave as taught by Avery or Ostermeier in order to provide the predictable results of easily implanting the device and improving safety of the device.
Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Rickard in view of Avery or Ostermeier with the concave enclosure having a width no more than 13 millimeters and a radius of curvature no less than 12 millimeters, a current range from 10 microamps to 25 milliamps for a duration of 50 microseconds to 2700 microseconds and  an electric field strength of 5001 volts per centimeter to 25,000 volts per centimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Further Chow teaches an implantable retina device wherein the electrode layer of the device is made of aluminum (e.g. Claim1). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrodes of Rickard in view of Avery or Ostermeier to be made of aluminum as taught by Chow in order to provide the predictable results of improving biocompatibility of the implant. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792